CALOGERO, Chief Justice,
concurring.
I concur in the denial of the writ application.
This case does not warrant a writ grant under Rule X or because of any mistaken result. The major issue is whether the plaintiff is entitled to attorney’s fees. The court of appeal was correct in ruling that she was not.
Nonetheless, I only concur in this Court’s actions in order to note that the court of appeal was not correct in finding that the plaintiffs initial appeal was still viable, and then ruling on that appeal. In fact, the minutes of the district court reflect that the appeal was dismissed after a hearing on January 9, 1992.